—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Richmond County (Mastro, J.), dated February 5, 1998, which, upon a jury verdict awarding the plaintiff the sum of $16,000 for loss of earnings, $75,000 for past pain and suffering, and $87,000 for future pain and suffering, is in favor of the plaintiff and against them in the principal sum of $178,000.
Ordered that the judgment is modified, on the facts and as a matter of discretion, by deleting the provisions thereof awarding the plaintiff the sum of $75,000 for past pain and suffering and $87,000 for future pain and suffering, and substituting therefor provisions severing the plaintiff’s causes of action to recover damages for past and future pain and suffering, and granting a new trial with respect thereto; as so modified, the judgment is affirmed, with costs to the appellants, unless within 20 days after service upon her of a copy of this decision *622and order with notice of entry the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Richmond County, a written stipulation consenting to reduce the verdicts as to (1) damages for past pain and suffering from the sum of $75,000 to the sum of $45,000, and (2) damages for future pain and suffering from the sum of $87,000 to the sum of $70,000, and to the entry of an appropriate amended judgment in her favor; in the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements.
The damages awarded to the plaintiff for past and future pain and suffering were excessive to the extent indicated herein because they deviate materially from what would be reasonable compensation under the circumstances of this case. We find no merit to the defendants’ remaining contentions. Mangano, P. J., H. Miller, Feuerstein, Schmidt and Smith, JJ., concur.